DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5,8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE102011013922 to Kreuger in view of US Patent 6962056 to Brasz and further in view of US Publication 20190226374 to Mathal.
As to claim 1, Kreuger discloses A method for operating a power plant (17; Par 0027) for generating electrical energy for delivery to at least one consumer (2) by combustion of a carbonaceous combustible (19), carbon dioxide being separated from the flue gas of the power plant (20), the separated carbon dioxide being converted at least in part into a fuel (18), characterized in that the fuel is combusted at least temporarily in at least one heat engine (11) so as to form a waste gas (13), electrical energy being generated by the heat engine and being delivered to at least one consumer (12,2, Par 0022), at least some of the thermal energy of the waste gas (15, also 25) being used in at least one of the following processes: a) for heating combustion air of a power plant; b) for heating a process medium of the power plant (steam, via 16); c) in drying of the combustible of the power plant; and d) in carbon dioxide separation (Par 0025).
While Kreuger discloses how the heat engine comprises a turbine engine, and how multiple engines can have a common flue that allows multiple exhaust streams to have heat recovery application (16), it does not expressly disclose how the heat engine discloses a diesel engine and/or Otto engine.
Mathal discloses how it is commonly known to use multiple combustion engines in a power generation system for heat recovery (Fig 1).
Brasz discloses how power generation systems for heat recovery can use methane in gas turbines or in diesel engines to produce sufficient thermal heat for heat recovery use (Col 1, Line 48-60, Col 4, Line 55-68).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kreuger to include a methane fueled diesel engine in parallel with the gas turbine (11) to create waste heat for use in steam recovery using the teachings of Mathal and Brasz, as the system of Kreuger discloses an excess of methane (Par 0009,0028) that can be used in other power plant applications, where it would have been obvious to one of ordinary skill in the art to use parallel power systems, where one is a diesel engine using the above teachings so as to increase overall power production and thermal production for heat recovery, increasing overall power production and efficiency as known in the art.
As to claim 2, Kreuger discloses the waste gas is supplied to the flue gas of the power plant (at 16), in particular before said waste gas is supplied to at least one of the following processes: i) heating the combustion air of the power plant; ii) heating at least one process medium of the power plant (via 16, Par 0025); and iii) carbon dioxide separation.
As to claim 3, Kreuger discloses the process medium comprises water (Par 0016). 
As to claim 4, Kreuger discloses the fuel comprises at least one of the following substances: methanol; methane; and dimethyl ether (8, CH4).
As to claim 5, Kreuger discloses the at least one consumer of the electrical energy is connected to the power plant via a power grid (2).
As to claim 8, Kreuger discloses the heat engine further comprises a gas turbine (Par 0022 as cited in rejection of Claim 1 above).
As to claim 9, Kreuger discloses A system for operating a power plant comprising the power plant, a carbon dioxide separator, a synthesis installation for the synthesis of a fuel from carbon dioxide, characterized in that a heat engine is formed, by means of which the fuel can be combusted while generating electrical energy and waste gas, the heat engine comprising a Diesel engine and or Otto engine, the heat engine being thermally connectable at least temporarily to at least one of the following elements in order to transmit at least some of the waste heat of the waste gas: A) an air preheater for heating combustion air of a power plant; B) a process medium preheater for heating a process medium of the power plant; C) a drying installation for drying the combustible of the power plant; and D) the carbon dioxide separator (as rejected Claim 1 above).

Claims 6,7 are rejected under 35 U.S.C. 103 as being unpatentable over DE102011013922 to Kreuger as applied to claim 1 above in view of US Publication 20160237858 to Bergins.
As to claim 6,7, Kreuger discloses how power supply is adjusted from a power source based on load demand on the power grid (Par 0021), but does not expressly disclose how the heat engine is operated based on the electrical load in the power grid.
Bergins discloses how a heat engine and CO2 production is operated based on the electrical load in the power grid (Par 29,0071,0085).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kreuger to include how the heat engine and CO2 production is operated based on the electrical load in the power grid using the teachings of Bergins so as to effectively predict and supply power efficiently by advancing the preparation of fuel production from CO2 and production of power for less down time on the system as a whole.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE102011013922 to Kreuger as applied to claim 9 above in view of US Publication 20150184853 to Malavasi.
As to claim 9, Kreuger discloses combining waste flue gas and flue gas from the power plant to power a steam cycle (Par 0022,0025) however does not expressly disclose a mixer.
Malavasi discloses a mixer for multiple exhaust flows to power a heat exchange medium system for a steam production (Par 0045).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kreuger to use a mixer for the two flue streams using the teachings of Malavasi to homonogize the waste heat for even heating and control of the heat exchange system.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746